Citation Nr: 1120613	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran had active military service from October 1999 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for residuals of a lumbosacral strain and assigned an initial 10 percent rating, effective October 14, 2004.  Thereafter, the Veteran perfected an appeal as to the initial evaluation assigned for his service-connected low back disability.  

In November 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The Board remanded the claim on appeal in January 2009 for further development of the record.  The case has been returned to the Board for further action.


FINDINGS OF FACT

1. The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  The Veteran, although notified, failed to report for a scheduled VA Spine examination and did not provide a reasonable cause for his absence.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.7, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the veteran by correspondence dated in October 2005.  That letter notified the veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was recently revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The claim for a higher initial evaluation for chronic adjustment disorder is a downstream issue from the grant of service connection.  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  38 C.F.R. § 3.159(b) (2008).

In January 2009, the case was remanded to obtain additional information and to afford the Veteran a VA Spine examination.  Although properly notified at his ;last address of record of the place, date and time of the examination, he failed to report for the evaluation, and provided no good cause for his failure to appear.  

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2010)



The Spine
5237
Lumbosacral or cervical strain


General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a (2010)

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

Factual Background and Analysis

In April 2005, the Veteran was awarded service connection for lumbosacral strain, and assigned a 10 percent rating.  The award was based on service treatment records showing ongoing complaints and treatment for back pain.  In an August 2004 report of medical history, the Veteran described back pain since 2000.  A notation was that he had mechanical low back pain.  In an August 2004 report of physical examination, clinical evaluation of the spine was noted to be normal.

In February 2005, the Veteran underwent a VA medical examination.  The Veteran related that during service in 2000, he injured his back during physical training.  He was treated with Motrin and by a chiropractor, without success.  Presently, he complained of a dull pain in the low back.  Walking a mile and lifting objects over 20 pounds caused pain.  The pain occurred at least twice a week.  He claimed to lose 20 percent of function, and Motrin did not help.  If he sat for one hour, the pain went away.  He worked as a salesman for a retail store.  His back problems did not affect his work, except he had to sit down several times a day for breaks.  He had not missed time from work.  He did not engage in recreational activities, and could drive for about two hours before stopping to stretch.  Activities of daily living were not affected.  He denied numbness, weakness, bladder or bowel problems or erectile dysfunction.  He walked unaided.  On physical examination, his posture and gait were normal.  The back and spine were symmetrical.  Curvature was normal.  There was no tenderness in the lumbosacral (LS) area, but spasms were present in the lower LS area.  Range of motion studies were recorded as follows: 

MOVEMENT
ACTUAL
REPEAT
NORMAL*
Forward Flexion
90°
90°
90°
Backward Extension
40°
30°
30°
Right Lateral Flexion
30°
30°
30°
Left Lateral Flexion
40°
30°
30°
Right Lateral Rotation
30°
30°
30°
Left Lateral Rotation
40°
30°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

No pain was noted on any movement, even with repeated motions.  Sensation was normal.  The diagnosis was lumbosacral strain with normal range of motion and function.

In a statement received in December 2005, the Veteran's former employment supervisor noted that the Veteran was employed from September 2004 until March 2005.  He noted catching the Veteran sitting down while working, which was against store policy, but stated that the Veteran did his best while working there, although it was nowhere near 100%. 

In a statement received in December 2005, the Veteran's current employment supervisor reported that the Veteran was employed as a public safety officer at a mall.  He noted that the Veteran walked with a limp, which could hinder his upward climb to a supervisory level.  However, the limitation did not affect his employment.

VA outpatient treatment records note complaints of back pain in October and November 2007.

During his November 2008 Travel Board hearing before the undersigned Veterans' Law Judge, the Veteran testified that he had pain in his back when sitting in an automobile too long.  He had trouble rising from a chair.  When he got up in the morning, it was sometimes stiff, but not painful.  He was employed as a revenue examiner for the state, which was a desk job.  He reviewed files.  He could pick up objects weighing up to 40 pounds.  During the hearing, his representative that the Veteran be afforded another VA Spine examination.

Pursuant to the January 2009 Remand of this appeal, the Veteran was notified of a VA Spine examination scheduled for May 2009.  Although notice was sent to his address of record, he did not attend the examination.  

It is unfortunate that the Veteran did not attend the scheduled VA spine examination, which many have provided important findings regarding this case.  However, pursuant to 38 C.F.R. § 3.655, "When a claimant fails to report for an examination scheduled in conjunction with any other original claim, or a claim for increase,. . . the claim shall be denied."  In this regard, the Veteran was provided with an examination to determined service connection.  This attempt to have him reexamined falls under failure "to report for an examination scheduled in conjunction with any other original claim, or a claim for increase".  Without further comment, the claim is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for a lumbosacral strain is denied.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


